                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REGINALD GLOVER,                                    Case No. 19-cv-00148-HSG
                                   8                    Petitioner,                          ORDER GRANTING RESPONDENT’S
                                                                                             MOTION TO DISMISS; DENYING
                                   9              v.                                         CERTIFICATE OF APPEALABILITY
                                  10     CRAIG KOENIG,                                       Re: Dkt. No. 15
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Reginald Glover, an inmate at Correctional Training Facility – Central, in

                                  14   Soledad, California, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

                                  15   challenging a prison disciplinary finding. Respondent has filed a motion to dismiss this petition

                                  16   for lack of federal habeas jurisdiction. Dkt. No. 15. Petitioner has not filed an opposition or

                                  17   otherwise contacted the Court, and the deadline to file an opposition has since passed. For the

                                  18   reasons set forth below, the Court GRANTS respondent’s motion to dismiss.
                                  19                                               DISCUSSION

                                  20   A.     Background

                                  21          In 1992, petitioner was sentenced to an indeterminate term of 25 years to life. Dkt. No. 15

                                  22   at 6. In the instant petition, petitioner alleges that his due process rights were violated during

                                  23   disciplinary proceedings that stemmed from an incident on March 9, 2016, which resulted in him

                                  24   losing time credits. Dkt. No. 1-1 at 2‒3, 5‒6. Petitioner seeks the reversal of his guilty finding

                                  25   and the restoration of his time credits. Dkt. No. 1-2 at 3.

                                  26   B.     Motion to Dismiss
                                  27          Respondent has filed a motion to dismiss this petition for lack of federal habeas

                                  28   jurisdiction arguing that petitioner’s success on his claim would not necessarily result in an earlier
                                   1   release from prison or change the quantum of his custody. Respondent is correct that federal

                                   2   habeas jurisdiction is lacking here. Habeas is the “exclusive remedy” for the prisoner who seeks

                                   3   “‘immediate or speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34

                                   4   (2011) (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)). Habeas is not the proper remedy to

                                   5   challenge a disciplinary finding where reversal of the finding would not necessarily lead to a grant

                                   6   of parole (and consequently speedier release), because many factors are considered in decision

                                   7   whether to grant parole and parole could still be denied if the disciplinary finding were reversed.

                                   8   See Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016). For a habeas petitioner serving an

                                   9   indeterminate sentence, a restoration of time credits will not necessarily speed his or her release.

                                  10   There is therefore no federal habeas jurisdiction for a challenge to a disciplinary decision that

                                  11   resulted in lost time credits if brought by a habeas petitioner serving an indeterminate sentence. 1

                                  12   Similarly, there is no federal habeas jurisdiction for a claim based on the premise that an
Northern District of California
 United States District Court




                                  13   unexpunged disciplinary decision might affect parole. Parole decisions are based on many factors,

                                  14   prison disciplinary decisions being just one of them. Nettles, 830 F.3d at 935.

                                  15          The record shows that petitioner has been sentenced to an indeterminate term of 25 years

                                  16   to life. Dkt. No. 15 at 6. Petitioner can therefore can only be released from prison if the Board of

                                  17   Parole Hearings and the governor independently conclude that he is suitable for parole. In re

                                  18   Lawrence, 44 Cal. 4th 1181, 1212 (2008); Cal. Penal Code §§ 3041(b)(1), 3041.2; 15 Cal. Code

                                  19   Regs. § 2042(b). Expunging a prison disciplinary decision and ordering the restoration of any lost

                                  20   credits will not impact the fact or duration of petitioner’s confinement. In other words, success on

                                  21   the claim raised in this action would not necessarily shorten his sentence. See Nettles, 830 F.3d at

                                  22   934-35. Accordingly, the Court GRANTS respondent’s motion to dismiss the petition for lack of

                                  23   federal habeas jurisdiction. This dismissal is without prejudice to petitioner bringing his due

                                  24   process claim in a civil rights action.2

                                  25
                                       1
                                  26     However, there is federal habeas jurisdiction for a challenge regarding lost time credits brought
                                       by a habeas petitioner serving a determinate sentence because a restoration of time credits will
                                  27   indeed speed release.
                                       2
                                         Although a district court may construe a habeas petition by a prisoner attacking the conditions of
                                  28   his confinement as a civil rights action under 42 U.S.C. § 1983, see Wilwording v. Swenson, 404
                                       U.S. 249, 251 (1971), the Court declines to do so here. The difficulty with construing a habeas
                                                                                         2
                                   1                                CERTIFICATE OF APPEALABILITY

                                   2          The federal rules governing habeas cases brought by state prisoners require a district court

                                   3   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                   4   appealability. See Rules Governing Habeas Corpus Cases Under Section 2254, Rule 11(a).

                                   5          A judge shall grant a certificate of appealability “only if the applicant has made a

                                   6   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   7   certificate must indicate which issues satisfy this standard, id. § 2253(c)(3). “Where a district

                                   8   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                   9   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  10   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  11   473, 484 (2000).

                                  12          Here, petitioner has not made such a showing, and, accordingly, a certificate of
Northern District of California
 United States District Court




                                  13   appealability will be denied.

                                  14                                              CONCLUSION

                                  15          For the foregoing reasons, the Court GRANTS respondent’s motion to dismiss,

                                  16   DISMISSES the petition for lack of federal habeas jurisdiction without prejudice to petitioner

                                  17   bringing his due process claim in a civil rights action, and DENIES a certificate of appealability.

                                  18   The Clerk of the Court shall terminate all pending motions, enter judgment and close the file. The

                                  19   Clerk shall also send petitioner a blank civil rights complaint form with his copy of this Order.

                                  20   //

                                  21   //

                                  22

                                  23
                                       petition as a civil rights complaint is that the two forms used by most prisoners request different
                                  24   information and much of the information necessary for a civil rights complaint is not included in
                                       the habeas petition filed here. Examples of the potential problems created by using the habeas
                                  25   petition form rather than the civil rights complaint form include the potential omission of intended
                                       defendants, potential failure to link each defendant to the claims, and potential absence of an
                                  26   adequate prayer for relief. Additionally, there is doubt whether the prisoner is willing to pay the
                                       $400.00 civil action filing fee, or $350.00 filing fee if proceeding in forma pauperis, to pursue his
                                  27   claims. It is not in the interest of judicial economy to allow prisoners to file civil rights actions on
                                       habeas forms because virtually every such case, including this one, will be defective at the outset
                                  28   and require additional court resources to deal with the problems created by the different filing fees
                                       and the absence of information on the habeas form.
                                                                                           3
                                   1         This order terminates Dkt. No. 15.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/27/2019

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
